  Case 2:17-cv-06491-FMO-JC Document 23 Filed 09/30/18 Page 1 of 6 Page ID #:174

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.           CV 17-6491 FMO (JCx)                                  Date    September 30, 2018
 Title              Canal A Media Holding, LLC, et al. v. United States Citizenship and
                    Immigration Services, et al.




 Present: The Honorable             Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                    None                          None
                Deputy Clerk                       Court Reporter / Recorder              Tape No.
                Attorney Present for Plaintiff:                   Attorney Present for Defendants:
                        None Present                                       None Present
 Proceedings:                (In Chambers) Order Re: Motion to Dismiss, or, In the Alternative,
                             Motion to Transfer

       On September 1, 2017, plaintiffs Erick Archila (“Archila”) and Canal A Media Holding, LLC
(“Canal A Media”) filed suit against the U.S. Citizenship and Immigration Services (“USCIS”), the
U.S. Department of Homeland Security (“DHS”), James McCament, Acting Director of the USCIS,
(“McCament”), Elaine C. Duke, Acting Secretary of Homeland Security (“Duke”), and Kathy A.
Baran, Director of the USCIS California Service Center (“Baran”) (collectively, “defendants”),
challenging the USCIS’s denial of Canal A Media’s nonimmigrant visa petition and change of
immigrant status application on behalf of Archila. (Dkt. 1, “Complaint”). Defendants filed the
instant Motion to Dismiss, or, In the Alternative, to Transfer Venue, (Dkt. 11, Motion), seeking to
dismiss the case for lack of jurisdiction or to transfer the case to the Southern District of Florida,
pursuant to 28 U.S.C. § 1404(a). (See id. at 1). Having reviewed and considered all the briefing
filed with respect to defendants’ Motion, the court finds that oral argument is not necessary to
resolve the Motion, see Fed. R. Civ. P. 78; Local Rule 7-15; Willis v. Pac. Mar. Ass’n, 244 F.3d
675, 684 n. 2 (9th Cir. 2001), and concludes as follows.

                                                  BACKGROUND

        Archila entered the United States on May 31, 2016, and was admitted on a B-2 tourist visa.
(See Dkt. 1, Complaint at ¶ 6); see also 8 U.S.C. § 1101(a)(15)(B); 8 C.F.R. §§ 214.1(a)(I),
214.2(b). On October 17, 2016, Canal Antigua, a Central American company and television
channel, created Canal A Media, a wholly-owned U.S. subsidiary company. (See id.; Dkt. 15,
Plaintiffs’ Opposition [] (“Opp.”) at 6). On November 25, 2016, Canal A Media filed an I-129
Petition for a Nonimmigrant Worker on behalf of Archila, seeking to change Archila’s status from
B-2 visitor to L-1A executive so that Canal A Media could employ him as president of the
company. (See Dkt. 1, Complaint at ¶ 7). Although Archila’s B-2 status expired on November 29,
2016, Archila remained in the country in an authorized immigration status based on this pending
petition. (See Dkt. 1, Complaint at ¶ 8); see also 8 U.S.C. §§ 1258(a), 1182(a)(9)(B)(iv).

         On December 21, 2016, without having adjudicated Canal A Media’s petition, DHS initiated
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                            Page 1 of 6
  Case 2:17-cv-06491-FMO-JC Document 23 Filed 09/30/18 Page 2 of 6 Page ID #:175

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 17-6491 FMO (JCx)                                  Date    September 30, 2018
 Title          Canal A Media Holding, LLC, et al. v. United States Citizenship and
                Immigration Services, et al.

removal proceedings against Archila. (See Dkt. 1, Complaint at ¶ 8). DHS charged Archila with
overstaying his B-2 visa under the Immigration and Nationality Act (INA) § 237(a)(1)(B), 8 U.S.C.
§ 1227(a)(1)(B). (Id.).

       Canal A Media filed a separate request to expedite its I-129 petition on behalf of Archila,
to which DHS responded on April 20, 2017, with a Request for Evidence (“RFE”). (See Dkt. 1,
Complaint at ¶¶ 9-10). Canal A Media timely responded to the RFE, (see id. at ¶ 10), and DHS
ultimately denied its petition on July 24, 2017. (See id. at ¶ 11).

       Removal proceedings against Archila are still ongoing. (See Dkt. 1, Complaint at ¶ 15).
On May 26, 2017, Archila filed an asylum application on the basis of persecution and threats he
has faced in Guatemala because of his tenure in the government. (See id.).

                                           DISCUSSION

        “For the convenience of parties and witnesses, in the interest of justice, a district court may
transfer any civil action to any other district or division where it might have been brought or to any
district or division to which all parties have consented.” 28 U.S.C. § 1404(a). “The purpose of §
1404(a) is to prevent the waste of time, energy, and money and to protect litigants, witnesses and
the public against unnecessary inconvenience and expense.” Metz v. U.S. Life Ins. Co. in City
of New York, 674 F.Supp.2d 1141, 1145 (C.D. Cal. 2009) (internal quotation marks omitted). “The
burden is on the party seeking transfer to show that when these factors are applied, the balance
of convenience clearly favors transfer.” Lax v. Toyota Motor Corp., 65 F.Supp.3d 772, 776 (N.D.
Cal. 2014) (citing Commodity Futures Trading Comm’n v. Savage, 611 F.2d 270, 279 (9th Cir.
1979)).

       “Under § 1404(a), the district court has discretion to adjudicate motions for transfer
according to an individualized, case-by-case consideration of convenience and fairness.” Jones
v. GNC Franchising, Inc., 211 F.3d 495, 498 (9th Cir.), cert. denied, 531 U.S. 928 (2000) (internal
quotation marks omitted). “This provision gives a district court broad discretion to transfer a case
to another district where venue is also proper.” Amini Innovation Corp. v. JS Imports, Inc., 497
F.Supp.2d 1093, 1108 (C.D. Cal. 2007). While there is no definitive list, courts typically look to
some or all of the following factors to determine whether transfer to the alternative forum is proper:
(1) the plaintiff’s choice of forum; (2) the convenience of the parties; (3) the convenience of the
witnesses; (4) the ease of access to the evidence; (5) the familiarity of each forum with the
applicable law; (6) the feasibility of consolidation of other claims; (7) any local interest in the
controversy; (8) the relative court congestion in each forum; and (9) the availability of compulsory
process. See Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir.1986);
Atl. Marine Constr. Co., Inc. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 62 n. 6, 134 S.Ct.
568, 581 n. 6 (2013) (describing “[f]actors relating to the parties’ private interests” and “[p]ublic-
interest factors” for a court to consider in determining whether to transfer an action); Jones, 211
F.3d at 498-99 (same).
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 2 of 6
  Case 2:17-cv-06491-FMO-JC Document 23 Filed 09/30/18 Page 3 of 6 Page ID #:176

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 17-6491 FMO (JCx)                                  Date     September 30, 2018
 Title          Canal A Media Holding, LLC, et al. v. United States Citizenship and
                Immigration Services, et al.

       The first step in deciding whether a § 1404(a) transfer is appropriate is to determine
whether venue is proper in this district and whether the case could have been brought in the
transferee district. See Metz, 674 F.Supp.2d at 1145; see also 28 U.S.C. § 1404(a). Here, the
parties do not dispute that venue is proper in this district, (see, generally, Dkt. 11, Motion; Dkt. 15,
Opp.; see also Dkt. 1, Complaint at ¶¶ 30-31 (outlining basis for venue)), or that the case could
have been brought in the Southern District of Florida. (See Dkt. 11 Motion at 12); (Dkt. 15, Opp.
at 23) (“[T]his action could arguably be brought in the Southern District of Florida (the district
where Plaintiffs reside)[.]”).

        Next, the court weights various factors of convenience and fairness, beginning with
plaintiff’s choice of forum, which is “generally accorded” “great weight[.]” Lou v. Belzberg, 834
F.2d 730, 739 (9th Cir. 1987), cert. denied, 485 U.S. 993 (1988). However, that choice is entitled
to “considerably less [deference] where [the] plaintiff does not reside in the forum where the action
was commenced.” Exact Identification Corp. v. Feldman Sherb & Co., P.C., 2006 WL 236921, *2
(E.D. Cal. 2006); see, e.g., Stone v. U.S. Sec. Assocs, Inc., 2015 WL 2438029, *3 (N.D. Cal.
2015) (same). In this case, neither plaintiff resides in this district. Archila lives in Miami and
Canal A Media’s principal place of business is also in Miami. (See Dkt. 1, Complaint at ¶¶ 21-22).
Accordingly, the court accords plaintiff’s choice of forum little weight.

         The court next considers the convenience of the parties. As noted above, plaintiffs are
residents of the Southern District of Florida. Meanwhile, defendants are federal agencies and
officials, sued in their official capacities. (See Dkt. 1, Complaint at ¶¶ 23-27). Plaintiffs have made
no showing that they would suffer any inconvenience if they were required to litigate in the
Southern District of Florida. (See, generally, Dkt. 15, Opp.). Indeed, the parties are already
litigating a case there with respect to Archila’s immigration status. (See Dkt. 1, Complaint at ¶ 15;
Dkt. 11, Motion at 2 & 12-13; Dkt. 15, Opp. at 24). At minimum, transferring this case to the
Southern District of Florida would be no less convenient for any party, and would likely be more
convenient for plaintiffs. In short, this factor favors transfer.

        With respect to the convenience of witnesses, ease of access to evidence, and availability
of compulsory processes, defendants contend, which plaintiffs do not dispute, that this case will
likely be decided on the basis of the administrative record, without the need to call any witnesses.
 (See Dkt. 11, Motion at 14) (“The merits of this action will most likely be resolved . . . based on
the administrative records[.]”); (see, generally, Dkt. 15, Opp.); (see also Dkt 1, Complaint at ¶¶ 32-
36 & 40-42 (challenging administrative decision under the Administrative Procedures Act (“APA”).
Notably, plaintiffs do not identify the names or locations of any witnesses expected to testify.
(See, generally, Dkt. 15, Opp.). Nevertheless, plaintiffs assert that “this District is a more
convenient venue for any potential witnesses, and the ability of the parties to obtain evidence
[because] [t]he adjudicators of the petition underlying this action reside in the District, and the
administrative record as well as other potential evidence germane to the action is likely located
at Defendants’ office in the District.” (Dkt. 15, Opp. at 23). Plaintiffs’ assertions are unpersuasive.

CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                 Page 3 of 6
  Case 2:17-cv-06491-FMO-JC Document 23 Filed 09/30/18 Page 4 of 6 Page ID #:177

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 17-6491 FMO (JCx)                                    Date    September 30, 2018
 Title          Canal A Media Holding, LLC, et al. v. United States Citizenship and
                Immigration Services, et al.

         The adjudicators’ residence is irrelevant where the case is going to be decided on the
administrative record. See Stewart v. Azar, 308 F.Supp.3d 239, 248 (D.D.C. 2018) (“[B]ecause
this is an APA case, the convenience of witnesses and the ease of access to sources of proof are
not likely to be relevant here.”) (internal quotation marks and citation omitted); Sierra Club v.
Flowers, 276 F.Supp.2d 62, 69 (D.D.C. 2003) (“[T]he location of witnesses is not a significant
factor” in judicial review of agency action.). Moreover, while the administrative record may have
been created in this district, “[t]he cost of copying and shipping . . . administrative records is
negligible and would be required regardless [of the venue in] which . . . this dispute is litigated.”
Cary v. Hall, 2006 WL 6198319 (N.D. Cal. 2006); see Frias v. Aetna Life Ins. Co., 2014 WL
5364105, *5 (N.D. Cal. 2014) (“[T]he pertinent evidence in this action will likely be contained in the
Plaintiff's claim file, which is in Defendants’ possession and would be provided to Plaintiff with
indistinguishable levels of inconvenience regardless of the district in which this case is litigated.”).
Thus, because this case will be decided on the basis of an administrative record, the court “need
not consider” the convenience of witnesses and the ease of access to sources of proof. See
Bergmann, 710 F.Supp. 2d at 74-75; Intrepid, 669 F.Supp.2d at 98 (“Given the nature of
[plaintiffs’] claims, it is unlikely that a transfer would materially affect the convenience of the . . .
witnesses, or the ability to obtain sources of proof.”).

        Further, while plaintiffs state that “[t]he adjudicators of the petition underlying this action
reside in the [Central] District[,]” they do not indicate an intention to call those adjudicators as
potential witnesses. (See Dkt. 15, Opp. at 23). Nor do they identify any other witnesses who they
intend to call, either voluntarily or via subpoena. (See, generally, Dkt. 11, Motion; Dkt. 15, Opp.).
Absent identification of any witnesses who will testify or are unwilling to testify, the availability of
compulsory processes in each district is irrelevant. See Adab v. U.S. Citizenship & Immigration
Servs., 2015 WL 6249563, *6 (C.D. Cal. 2015) (“[Availability of compulsory processes] does not
appear relevant because neither party identifies any witnesses whose testimony might need to be
compelled.”). Finally, because this case arises under federal statutes, this court and the Southern
District of Florida are “equally familiar with the applicable law in this case, and the familiarity of
each forum with applicable law is neutral with respect to transfer. Similarly, because there are no
related claims, the feasibility of consolidation is irrelevant, and is therefore a neutral factor.” Frias,
2014 WL 5364105, at *4 (internal citation omitted). In short, under the circumstances of this case,
the court finds that “the convenience of witnesses and the ease of access to sources of proof, are
neutral with respect to transfer[.]” Defs. of Wildlife v. Jewel, 74 F. Supp. 3d 77, 85 (D.D.C. 2014)
(internal quotation marks omitted).

        The court next considers the local interest in this case of this district and the Southern
District of Florida. Plaintiffs contend that “[this] District has a local interest in having the conflict
resolved here [because] Defendants regularly adjudicate petitions like the one underlying this
action in this District . . . [so] it would be prudent for this Court to . . . provid[e] uniform norms for
Defendants to adjudicate said petitions.” (Dkt. 15, Opp. at 23). In addition, plaintiffs cite Bourdon
v. DFS, 235 F.Supp.3d 298, 305 (D.D.C. 2017), for the proposition that the location of the USCIS
office that adjudicated plaintiffs’ petition in this District “supports maintaining venue here.” (Dkt.
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                  Page 4 of 6
  Case 2:17-cv-06491-FMO-JC Document 23 Filed 09/30/18 Page 5 of 6 Page ID #:178

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 17-6491 FMO (JCx)                                    Date    September 30, 2018
 Title          Canal A Media Holding, LLC, et al. v. United States Citizenship and
                Immigration Services, et al.

15, Opp. at 24). Plaintiffs’ contentions are unpersuasive.

         First, while it may be true that defendants regularly adjudicate such petitions in this district,
it is also true that the USCIS offices around the country do so as well. (See USCIS, Field Offices,
www.uscis.gov/about-us/find-uscis-office/field-offices) (listing ten field offices in Florida alone).
Second, given that this case involves a Florida company and a Florida resident – who is currently
undergoing removal proceedings in Florida – the outcome of this case will principally affect
residents of Florida. See, e.g., Akiachak Native Cmty. v. Dep’t of Interior, 502 F.Supp.2d 64, 68
(D.D.C. 2007) (finding, in case brought under federal law, that local interest factor weighed in favor
of transfer, because although case could have national impact, effects would principally be felt in
transferee district). Third, the case plaintiffs rely on emphasized that the plaintiffs were residents
of the same district where the USCIS field office was located. See Bourdon, 235 F.Supp.3d at
305. Here, plaintiffs are not residents of the district where the USCIS office is located.

       This case presents a controversy over the application of the federal law to specific residents
of the Southern District of Florida. “[Florida] has a great interest in protecting its citizens from the
unreasonable actions of [a government agency].” Coronel v. GEICO Ins. Agency, Inc., 2013 WL
3270574, *4 (D. Ariz. 2013); see also Zumba Fitness, LLC v. Brage, 2011 WL 4732812, *8 (C.D.
Cal. 2011) (stating, in trademark case, that “California has a strong interest in protecting its
citizens from trademark infringement and consumer confusion”). As such, the local interest factor
favors transfer. See, e.g., Frias, 2014 WL 5364105, at *5 (finding that local interest weighed in
favor of transfer to Arizona where case involved the rights of Arizona citizens, employed in
Arizona, claiming insurance benefits, in spite of fact that at least one of the defendants resided in
California); M.K. v. Visa Cigna Network POS Plan, 2013 WL 2146609, *4 (N.D. Cal. 2013) (finding,
in case arising under federal Employee Retirement Income Security Act of 1974, that Utah had
“more of an interest” in the controversy than the Northern District of California because the plaintiff
resided, worked, and received medical treatment in Utah).

        The final factor the court considers is docket congestion. “The key inquiry in docket
congestion is whether a trial may be speedier in another court because of its less crowded docket.
This factor turns on whether efficient and expeditious administration of justice would be furthered
by transfer.” Baker v. Bayer Healthcare Pharm, Inc., 2015 WL 4456085, *4 (N.D. Cal. 2015)
(internal citations and quotation marks omitted). Neither party addressed this factor. (See,
generally, Dkt. 11, Motion; Dkt. 15, Opp.; Dkt. 16, Reply). However, because docket congestion
is similar in the two districts, (see Administrative Office of the U.S. Courts, U.S. District Courts
Combined Civil and Criminal Federal Court Management Statistics at 68 & 92, available at
http://www.uscourts.gov/statistics-court-management-statistics-June-2018 (June 30, 2018) (listing,
for Southern District of Florida, 659 total cases per judgeship this year, and 4.1 months average
from filing to disposition; for Central District of California, 620 cases per judgeship, and 5.0 months
average from filing to disposition), the court finds this factor is neutral. In any event, “[r]elative
court congestion is at best, a minor factor in the section 1404 calculus.” Geo. F. Martin Co. v.

CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                  Page 5 of 6
  Case 2:17-cv-06491-FMO-JC Document 23 Filed 09/30/18 Page 6 of 6 Page ID #:179

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 17-6491 FMO (JCx)                                 Date     September 30, 2018
 Title          Canal A Media Holding, LLC, et al. v. United States Citizenship and
                Immigration Services, et al.

Royal Ins. Co. of Am., 2004 WL 1125048, *6 (N.D. Cal. 2004) (internal quotation marks omitted).

       In sum, a consideration of the § 1404(a) factors favors transfer. Although plaintiffs filed the
instant action in this District, their choice is afforded considerably less weight because they are
not residents of this district. Two factors – convenience of the parties and local interest – weigh
in favor of transfer, and none of the other factors weigh against transfer. Given that the balance
of factors favors transfer, the court will exercise its “broad discretion” to transfer the case to the
Southern District of Florida.1 See Amini Innovation Corp., 497 F.Supp.2d at 1108.

                                          CONCLUSION

     This Order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

         Based on the foregoing, IT IS ORDERED THAT:

       1. Defendants’ Motion to Dismiss, or, In the Alternative, to Transfer Venue (Document No.
11) is granted in part and denied in part. The Motion is granted with respect to defendants’
request to transfer the case to the Southern District of Florida. The Motion is denied without
prejudice in all other respects.

      2. The Clerk shall transfer this case forthwith to the United States District Court for the
Southern District of Florida.


                                                                                 00      :     00
                                                       Initials of Preparer            vdr




         1
           Given the court’s decision with respect to defendants’ motion to transfer, the court will
not address the other issues raised in the motion to dismiss. See, e.g., Sinochem Int’l Co. v.
Malaysia Int’l Shipping Corp., 549 U.S. 422, 425, 127 S.Ct. 1184, 1188 (2007) (“[A] court need not
resolve whether it has authority to adjudicate the cause (subject-matter jurisdiction) or personal
jurisdiction over the defendant if it determines that, in any event, a foreign tribunal is plainly the
more suitable arbiter of the merits of the case[.]”).


CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 6 of 6
